DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11, 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious driving apparatus comprising: a motor,- an intermediate gear train including at least one gear that transmits power generated by the motor; an output shaft to output driving power to outside; a torque limiter provided between the intermediate gear train and the output shaft, to enable cutoff of transmission of the power between the intermediate gear train and the output shaft; and a planetary gear mechanism provided between the torque limiter and the output shaft, wherein the planetary gear mechanism is disposed in parallel with the motor, wherein the intermediate gear train includes an intermediate gear train output gear on a side of the output shaft, and the torque limiter is stored in the intermediate gear train output gear.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK D KNIGHT/Primary Examiner, Art Unit 3659